Citation Nr: 0534647	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-25 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected right knee or 
leg disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from August 1948 to September 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied service connection for a left knee disorder claimed as 
secondary to the veteran's service-connected right knee 
disorder.  

In December 2005, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  Service connection has been granted for residuals of a 
fracture of the right tibia, rated 40 percent disabling, and 
post-traumatic arthritis of the right knee, rated 10 percent 
disabling.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's left knee arthritis was 
neither caused nor worsened by his right knee or right lower 
extremity disorder.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a left knee 
disorder in service, his left knee arthritis was not 
diagnosed until almost fifty thereafter, and his left knee 
arthritis is not otherwise related to service.


CONCLUSION OF LAW

The veteran's left knee disorder is neither proximately due 
to, the result of, or aggravated by his right knee or right 
leg disorder, was not incurred in or aggravated by service, 
and arthritis of the left knee may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005); Allen v. 
Brown, 7 Vet. App. 439, 445, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his May 2002 
claim, the RO sent the veteran a June 2002 letter explaining 
VA's duties to notify and assist him with this claim, and the 
veteran's rights and responsibilities in this regard.  The RO 
did not take any adjudicative action until its October 2002 
rating decision that the veteran appealed to the Board.  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's June 2002 
letter told the veteran it was working on his claim for 
service connection for a left knee disorder secondary to his 
right leg disorder and explained what the veteran had to show 
to establish entitlement to this benefit.  The letter also 
indicated the information or evidence needed from the veteran 
and VA's duty to assist him in obtaining evidence in support 
of his claim.  The RO also asked the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you," and "send us the evidence we need 
as soon as possible."  In addition, prior to certifying his 
case to the Board, the RO reiterated the VCAA's notice and 
duty to assist requirements in a February 2005 letter, 
including the respective responsibilities of VA and the 
veteran in obtaining evidence in support of his claim, and 
wrote, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  In addition, the RO 
included in its July 2003 SOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159 (2005).  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
RO thus satisfied all four elements of the VCAA's notice 
requirements.

Moreover, the RO obtained all identified treatment records, 
which the veteran indicated in his July 2002 letter were all 
at VA facilities.  In addition, the veteran was given two VA 
joint examinations that addressed the issue of whether his 
left knee disorder was related to or aggravated by his 
service-connected right knee disorder.  There is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received.  
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2005).  Where a 
veteran's service-connected disability aggravates, but is not 
the proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2005).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

In the present case, the veteran was granted service 
connection for a right knee disorder in July 1959, 
specifically, for residuals of a fracture of the right tibia 
with traumatic arthritis due to being hit by a car during 
service.  The tibia fracture residuals are now 40 percent 
disabling with a separate 10 percent disorder for arthritis 
of the right knee.  

VA outpatient (VAOPT) records from March 2002 and thereafter 
reflect that he has osteoarthritis of his left knee as well 
as his right knee.  The only two opinions as to the etiology 
of the left knee disorder the opinions of the VA examiners 
who conducted the October 2002 and December 2003 VA joint 
examinations.  After a review of the veteran's history and a 
physical examination, the October 2002 VA examiner diagnosed 
the veteran with left knee osteoarthritis.  The examiner 
stated that the veteran's pattern of osteoarthritis was very 
common with medial joint space bilaterally and that, "I 
think it is unlikely that the injury in the 1950s caused his 
left knee osteoarthritis."  He also wrote that the fact that 
the veteran favors his right knee "may result in some 
increased symptoms on the left side.  However, it is not 
clear to me that his right knee pain has caused his left knee 
osteoarthritis to be worse, although his symptoms may be 
exacerbated due to his favoring his right knee."  

As to whether the left knee disorder was proximately due to 
the right knee disorder, the examiner concluded that it was 
"less likely than not that his right knee injury caused his 
left knee osteoarthritis," noting that this is a very common 
pattern in a patient of the veteran's age without a previous 
knee injury."  As to whether the right knee disorder 
aggravated the left knee disorder, the examiner was not as 
definitive, stating that the veteran's left knee symptoms 
"may be somewhat exacerbated by his favoring of his favoring 
of his right knee but it is not clear that his right knee 
symptoms or injury have a causative relation to the 
pathophysiology on his left side."  

The December 2003 VA examiner also addressed the relationship 
of the right and left knee disorders.  He first concluded 
that the veteran's current right knee arthritis was related 
to his in-service knee injury, and based on this conclusion 
the veteran was granted a separate rating for his right knee 
arthritis in February 2004.  As to the relationship between 
the left and right knee disorders, the examiner stated that 
he did not believe that the left knee arthritis was related 
to the in-service right knee trauma, and that, since the 
veteran had himself indicated he had not injured the left leg 
in the initial injury and had never had surgery on his left 
knee, "it is less likely so that anything from his original 
injury has caused acceleration of [his left knee] 
arthritis."

The competent portions of the above two medical opinions 
reflect that the veteran's current left knee arthritis was 
not caused or aggravated by his right knee disorder.  Both 
examiners stated unequivocally, based on their examination of 
the veteran and in light of his medical history that the 
veteran's right disorder was not the cause of his left knee 
disorder.  Moreover, the October 2002 VA examiner's opinion 
was unclear as to whether the right knee disorder had 
aggravated the left knee disorder, and his opinion, using 
terms such as "may" be somewhat exacerbated and that the 
causative relationship was "not clear," does not constitute 
competent evidence.  See Winsett v. West, 11 Vet. App. 420, 
424 (1998).  However, the December 2003 VA examiner's 
statement was unequivocal that there was no relationship 
between the right and left knee disorders, including that it 
was less likely that the right knee disorder had caused 
acceleration of his left knee arthritis.

In addition, an October 2002 VA outpatient treatment (VAOPT) 
note speculated that the recent exacerbation of the veteran's 
left knee pain was possibly due to an inflamed baker's cyst, 
but also stated that given the veteran's past right and left 
knee history, he had a basis for his left knee pain.  Even 
though the right and left knee were discussed together in 
this note, the physician did not attribute the left knee 
disability to the right knee, and he even speculated that the 
left knee pain could be due to an inflamed Baker's cyst; 
thus, this VAOPT does not offer any competent probative 
evidence supporting any relationship between the two 
disorders.  Similarly, although a July 2003 VAOPT record 
noted that the veteran had traumatic right knee arthritis and 
appeared to be developing problems with his left side 
associated with instability, this record and others of the 
same time period reflect that the problems referred to were 
of the left side generally, from the buttock to the knee, and 
thus these records did not specifically address the veteran's 
left knee arthritis or its relationship to his right knee 
disorder.

Finally, there is no evidence that the veteran's left knee 
arthritis either arose within one year of discharge from 
service warranting presumptive service connection for this 
disability, or that service connection is warranted for his 
left knee arthritis on a direct incurrence basis.  There is 
no evidence of a left knee disorder in service, and the 
veteran himself stated to the December 2003 VA examiner that 
he did not injure his left knee in the in-service accident 
that injured his right knee.  Moreover, the evidence reflects 
that the left knee arthritis did not arise within a year of 
service or for many years thereafter, being diagnosed for the 
first time in March 2002, almost fifty years after service.  
There is therefore no evidence of a chronic left knee 
disorder, continuity of symptomatology, or any other 
relationship between the veteran's left knee arthritis and 
his military service.  38 C.F.R. § 3.303 (2005).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's left knee 
arthritis was not proximately due to, or the result of, or 
aggravated by his service-connected right knee disorder, did 
not arise during service or within the one year presumptive 
period thereafter, and is not otherwise related to service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a left 
knee disorder, including as secondary to a service-connected 
right knee disorder, must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a left knee disorder, 
including as secondary to a right knee or leg disorder, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


